
	

114 HR 3227 IH: Protecting America’s Warriors Act
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3227
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Russell introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To protect the Second Amendment rights of members of the Armed Forces and civilian employees of the
			 Department of Defense trained in the use of firearms to carry
			 officially-issued or personally-owned firearms on military installations
			 in the United States.
	
	
 1.Short titleThis Act may be cited as the Protecting America’s Warriors Act. 2.Right of members of the Armed Forces and civilian employees of the Department of Defense trained in the use of firearms to carry firearms on military installations in the United States (a)Elimination of military installation personnel firearm bansEffective on the date of the enactment of this Act, any provision in any law, rule, regulation, or Executive order that prohibits trained military personnel or trained civilian personnel from carrying officially-issued or personally-owned firearms on a military installation in the United States shall have no force or effect with regard to such military personnel. The laws covered by this subsection include section 1585 of title 10, United States Code (relating to carrying of firearms), section 922 of title 18, United States Code (relating to unlawful acts), and part 108.11 of title 14, Code of Federal Regulations (relating to carrying of weapons).
			(b)Prohibition on reimposition of personnel firearm bans
 (1)Department of defenseThe Secretary of Defense and the Secretaries of the military departments shall not reinstate the firearm bans referred to in subsection (a) or enact similar restrictions prohibiting or restricting trained military personnel or trained civilian personnel from carrying officially-issued or personally-owned firearms on a military installation in the United States.
 (2)PresidentThe President shall not take any executive action or promulgate any rule or issue any Executive order or regulation to prohibit or restrict trained military personnel or trained civilian personnel from carrying officially-issued or personally-owned firearms on a military installation in the United States.
 (c)DefinitionsIn this section: (1)The term “firearms” means only handguns.
 (2)The term military installation means military bases, forts, recruiter stations, Navy ports, Coast Guard stations, armories and other reserve component facilities, military depots, camps, and missile sites.
 (3)The term trained civilian personnel means civilian employees of the Department of Defense who are trained in the use and handling of firearms in their day-to-day activities.
 (4)The term trained military personnel means members of the Armed Forces who are trained in the use and handling of firearms in their day-to-day activities.
				
